DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Wesley Greenwell on 2/24/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an apparatus, classified in B22F12/00.
II. Claims 13-20, drawn to a method, classified in B23P6/007.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the tooling assembly of claim 1 has a magnet assembly securing the component fixture and mounting plate while in the mounting method of claim 13 a magnet assembly secures the component on the mounting plate. Further, the tooling assembly of claim 1 has separate utility such as mounting a component onto a machine for cleaning the component. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "desired" in claims 1 and 10-12 is a relative term which renders the claim indefinite.  The term "desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnhart (US20160318253 A1).
Regarding claim 1, Barnhart teaches a tooling assembly (see modified Figure 3 below) for mounting a component in a powder bed additive manufacturing machine, the tooling assembly comprising: a component fixture (build platform 20) configured for receiving the component (part 58); a mounting plate (end mount of an actuator 66) configured for receiving the component fixture ([0022] The build platform is secured to an end mount of an actuator 66); and a magnet assembly (securing means 68) operably coupling the mounting plate to the component fixture for securing the component fixture to the mounting plate in a desired orientation ([0023] The build platform 20 may be releasably secured to the actuator 66 by a securing means 68).
Regarding claim 2, Barnhart teaches the tooling assembly of claim 1, wherein the magnet assembly comprises: a fixture magnet mounted to the component fixture (upper magnets 70); and a plate magnet mounted to the mounting plate (lower magnets 72), the fixture magnet and the plate magnet having opposing magnetic poles such that the component fixture is urged toward the mounting plate ([0023] upper and lower magnets 70 and 72 are polar opposites to provide a magnetic attraction therebetween, thereby securing the build platform 20 to the actuator 66).


    PNG
    media_image1.png
    471
    721
    media_image1.png
    Greyscale

Regarding claim 9, Barnhart teaches the tooling assembly of claim 1, wherein the tooling assembly is configured for supporting the component magnet ([0034] the build platform 20 is .

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biesboer et al. (US20190160734 A1).
Regarding claim 1, Biesboer teaches a tooling assembly for mounting a component (sacrificial substrate 3) in a powder bed additive manufacturing machine, the tooling assembly comprising: a component fixture  (frame 14) configured for receiving the component [0097] covering the periphery of the sacrificial substrate); a mounting plate (build platform 2) configured for receiving the component fixture ([0097] sacrificial substrate may be attached to the build platform; see Figure 2f); and a magnet assembly (magnetic fasteners 16 and 17) operably coupling the mounting plate to the component fixture for securing the component fixture to the mounting plate in a desired orientation ([0098] vertically matched to thereby apply a magnetic force that immobilizes the sacrificial substrate 3 between them).
Regarding claim 2, Biesboer teaches the tooling assembly of claim 1, wherein the magnet assembly comprises: a fixture magnet (paired magnetic fasteners 16 an 17 on frame 14; 
Regarding claim 3, Biesboer teaches the tooling assembly of claim 2, wherein the fixture magnet and the plate magnet have a non-circular geometry (see shape of magnetic fasteners 16 and 17 in Figure 2f).
Regarding claim 5, Biesboer teaches the tooling assembly of claim 1, wherein the magnet assembly comprises: a first fixture magnet (see modified Figure 2F below) and a second fixture magnet mounted to the component fixture and being spaced apart along a fixture magnetic axis (see modified Figure 2F below); and a first plate magnet (see modified Figure 2F below) and a second plate magnet mounted to the mounting plate (see modified Figure 2F below) and being spaced apart along a plate magnetic axis (see modified Figure 2F below), and wherein the first fixture magnet and the first plate magnet have opposing magnetic poles and the second fixture magnet and the second plate magnet have opposing magnetic poles such that the component fixture is urged toward the mounting plate ([0099] magnetic fasteners may be a series of magnets paired with (attracted); it is inherent that the fixture magnets and plate magnets have opposing magnetic poles when they are attracted towards each other) such that 

    PNG
    media_image2.png
    335
    596
    media_image2.png
    Greyscale

Regarding claim 6, Biesboer teaches the tooling assembly of claim 1, wherein the component fixture comprises a magnetic material ([0098] integrated into the bodies of the frame 14) and wherein the magnet assembly comprises: an electromagnet electrically coupled to a power supply for selectively generating a magnetic field that urges the component fixture toward the mounting plate ([0127] when the sacrificial substrate and build platform are joined via a magnetic force, the magnets may be separated to thereby release the sacrificial substrate. For example, when the magnets are electromagnets, the power to the magnets may be turned off to thereby release the magnetic field). 

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al. (US20160318257 A1).
Regarding claim 1, Brooks teaches a tooling assembly (see Figure 2a and 2b) for mounting a component in a powder bed additive manufacturing machine, the tooling assembly comprising: a component fixture (build plate 108) configured for receiving the component 
Regarding claim 2, Brooks teaches the tooling assembly of claim 1, wherein the magnet assembly comprises: a fixture magnet (magnet 112) mounted to the component fixture (see Figure 2a); and a plate magnet (magnet 111) mounted to the mounting plate (see Figure 2b), the fixture magnet and the plate magnet having opposing magnetic poles (it is inherent that the fixture magnets and plate magnets have opposing magnetic poles when they are attracted towards each other) such that the component fixture is urged toward the mounting plate ([0030] build plate 108 is urged towards the build support by the attractive forces of the magnets 111, 112).
Regarding claim 8, Brooks teaches the tooling assembly of claim 1, further comprising: a material removal assembly for removing material above a repair surface of the component ([0033] may first be machined into an appropriate shape for repair. For example, the part may be modified by wire electrical discharge machining (EDM)) while positioned in the component fixture ([0033] when mounted in the fixture 200; [0032] a fixture 200 is built on the base plate 108).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US20160318257 A1).
Regarding claim 9, Brooks teaches the tooling assembly of claim 1 in one embodiment described Figure 2a and 2b. However, the embodiment of Figure 2a and 2b fails to teach the tooling assembly of claim 1, wherein the tooling assembly is configured for supporting the component during a subsequent additive manufacturing repair process, the additive manufacturing repair process comprising: depositing a layer of additive powder over a repair surface of the component using a powder dispensing assembly; and selectively irradiating the layer of additive powder to fuse the layer of additive powder onto the repair surface of the component.
In a separate embodiment described in Figure 1, Brooks teaches wherein the tooling assembly is configured for supporting the component (object 103) during a subsequent additive manufacturing repair process ([0036]), the additive manufacturing repair process comprising: depositing a layer of additive powder over a repair surface  of the component ([0036] powder is dumped into the build volume 116 to fill the build volume; see Figure 1) using a powder dispensing assembly (powder hopper 125); and selectively irradiating the layer of additive powder to fuse the layer of additive powder ([0026] selective laser melting powder 104) onto the repair surface of the component ([0026] successive layers of the object 103 are formed). The removable build plate may be mounted in the build chamber in the same position in a repeatable manner ([0008] enable mounting of the build plate in a repeatable position within 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the tooling assembly described in the embodiment of Figure 2a and 2b to support the component during a subsequent additive manufacturing repair process, as taught by Brooks in a separate embodiment disclosed in Figure 1, for the benefit of mounting the component fixture on the mounting plate in the same position with high repeatability. 

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Biesboer et al. (US20190160734 A1) as applied to claim 6 above, and further in view of Hart et al. (US20180200800 A1).
Regarding claim 7, Biesboer teaches the tooling assembly of claim 6. However, Biesboer fails to teach wherein the mounting plate defines a recess for receiving the component fixture.
In the same field of endeavor pertaining to a build plate for additive manufacturing, Hart teaches wherein the mounting plate (build plate 400) defines a recess for receiving the component fixture ([0030] component mounting openings 420, 422, 424, 426, 428, 430, 432, 434, 436, 438, 440, 442 for receiving, retaining, and positioning pre-existing components 450, 452, 454, 456, 458, 460, 462, 464, 466 for additive building; see Figure 4). The system and tooling assembly of Hart can allow components to be formed more quickly with unit-to-unit variations ([0003] can reduce manufacturing costs by allowing such components to be formed more quickly, with unit-to-unit variations as appropriate). 

Regarding claim 10, Biesboer teaches the tooling assembly of claim 1. Further, Biesboer teaches the mounting plate is configured for receiving the component fixture, and wherein the magnet assembly operably couples the mounting plate to the component fixture for securing the component fixture to the mounting plate in a desired orientation, as discussed in claim 1.
However, Biesboer fails to teach wherein the component is one of a plurality of components and the component fixture is one of a plurality of component fixtures, each of the plurality of component fixtures being configured for receiving one of a plurality of components, wherein the mounting plate is configured for receiving the plurality of component fixtures, and wherein the magnet assembly operably couples the mounting plate to the plurality of component fixtures for securing the plurality of component fixtures to the mounting plate in a desired orientation.
In the same field of endeavor pertaining to a build plate for additive manufacturing, Hart teaches wherein the component (component 480) is one of a plurality of components ([0030] pre-existing components 450, 452, 454, 456, 458, 460, 462, 464, 466) and the component fixture is one of a plurality of component fixtures ([0030] plurality of component mounting openings 420, 422, 424, 426, 428, 430, 432, 434, 436, 438, 440, 442; see build plate 400 in Figure 4), each of the plurality of component fixtures being configured for receiving one 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the component fixture of Biesboer to be one of a plurality of component fixtures, each of the plurality of component fixtures being configured for receiving one of a plurality of components, as taught by Hart, wherein the magnet assembly of Biesboer operably couples the mounting plate to the plurality of component fixtures of Hart for securing the plurality of component fixtures to the mounting plate in a desired orientation, for the benefit of forming components with unit-to-unit variations more quickly, as discussed in claim 7. 
Regarding claim 11, Biesboer modified with Hart teaches Hartthe tooling assembly of claim 10. However, Biesboer fails to teach wherein the plurality of components comprises at least one airfoil of a gas turbine engine.
In the same field of endeavor pertaining to a build plate for additive manufacturing, Hart teaches in one embodiment disclosed in Figure 2 wherein a component comprises at least one airfoil of a gas turbine engine ([0027] pre-existing component 250 may be an airfoil and ([0002] manufactured components which may be formed from metal include airfoil components for installation in a turbomachine such as an aircraft engine). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of components of Biesboer modified with Hart to comprise at least one airfoil of a gas turbine engine, as taught by a 
Regarding claim 12, Biesboer modified with Hart teaches the tooling assembly of claim 10. However, Biesboer fails to teach wherein each of the plurality of components is an airfoil of a gas turbine engine having a chord line, and wherein the plurality of components are in the desired orientation when the chord line of each of the plurality of components are parallel.
In the same field of endeavor pertaining to a build plate for additive manufacturing, Hart teaches in the embodiment disclosed in Figure 5 wherein each of the plurality of components (two additive components 570, 572) is an airfoil of a gas turbine engine ([0030] resulting components may be airfoil nozzles) having a chord line (see modified Figure 5 below), and wherein the plurality of components are in the desired orientation when the chord line of each of the plurality of components are parallel (see modified Figure 5 below).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the plurality of components, as taught by Biesboer modified with Hart, to be an airfoil of a gas turbine engine having a chord line, and wherein the plurality of components are in the desired orientation when the chord line of each of the plurality of components are parallel, as taught by Hart, for the benefit of forming components with unit-to-unit variations more quickly, as discussed in claim 7.

    PNG
    media_image3.png
    392
    470
    media_image3.png
    Greyscale

Allowable Subject Matter
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closest prior art, Brooks et al. (US20160318257 A1), teaches the tooling assembly of claim 2, wherein the fixture magnet and the plate magnet are substantially circular. However, the prior art does not expressly disclose the plate magnet having a single protrusion to create an unbalanced geometry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743